DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The applicant has amended   independent claims of the instant application to recite “post the generated message to a communication session between the real users along with an icon indicating illustrating that the generated message is from the one virtual agent and not from the real person.”.  The applicant recites explains in the remarks  in page 7, that such amendments are to clarify  the icon as claimed and supported in ¶43 of the publish applications which states that 
In the case, as illustrated in FIG. 1, an icon 205 of the message 206 may clearly illustrate a bot obtained by processing an icon of the user C. For example, a facial image of the user C may be arranged like a robot (emphasis added).  

The examiner contends that the language specifically used “ for example a  facial image of the user C may be arranged like a robot”  suffers from poor choice of vocabulary.  The term arranged under its plain meaning is defined as a placement or location placed for an icon. The examiner contends that the intended meaning might be better be described as a conversion, or transformation of an image into a robot or to resemble a robot. The examiner could find prior art teaching animated pictures/avatar representing an user. However the examiner contends combination with such art as would be beyond the scope of obviousness in the context of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456